[Cite as State Farm Mut. Auto. Ins. Co. v. Grace, 123 Ohio St. 3d 471, 2009-Ohio-5934.]




                  STATE FARM MUTUAL AUTOMOBILE INSURANCE
                          COMPANY ET AL. v. GRACE ET AL.
                  [Cite as State Farm Mut. Auto. Ins. Co. v. Grace,
                        123 Ohio St. 3d 471, 2009-Ohio-5934.]
Uninsured-/underinsured-motorist insurance — R.C. 3937.18, as amended by
        2001 Am.Sub.S.B. No. 97, permits insurers to include provision precluding
        payment of medical expenses when such expenses have been paid or are
        payable under the medical payments coverage purchased in the same
        policy.
           (No. 2009-0122 — Submitted September 1, 2009 — Decided
                                  November 17, 2009.)
ON ORDER from the United States District Court for the Northern District of Ohio,
     Eastern Division, Certifying a Question of State Law, Nos. 1:08-CV-254,
                          5:08-CV-1917, and 1:08-CV-2083.
                                 __________________
        O’DONNELL, J.
        {¶ 1} The United States District Court for the Northern District of Ohio,
Eastern Division, has certified the following question of state law for our
resolution: “Does Ohio Revised Code Section 3937.18, as amended in 2001 by
S.B. 97 (effective October 31, 2001), permit insurers to include an express
limitation of coverage in an automobile insurance policy that precludes payments
made under Uninsured/Underinsured Motorist coverage for medical expenses that
are paid or payable under the Medical Payments coverage purchased in the same
policy?” Stated differently, the question is whether an insurance carrier may
decline to pay medical expenses pursuant to UM/UIM coverage when those same
                                 SUPREME COURT OF OHIO




medical expenses have previously been paid or will be paid pursuant to the
medical payments coverage in the same policy.
        {¶ 2} We answer in the affirmative and hold that R.C. 3937.18(I), as
amended by S.B. 97, permits an insurer to limit coverage so as to preclude
payment pursuant to UM/UIM coverage for medical expenses that have
previously been paid or are payable under the medical payment coverage in the
same policy.
                             Facts and Procedural History
        {¶ 3} We adopt the following factual and procedural history from the
certification order submitted by the United States district court.
        {¶ 4} Laura Grace, Elizabeth Garcia, Ladon Ruffin, Dorian Jones,
Angela Webb, and Patricia Schwab (collectively, “the insureds”), allege
involvement in separate motor vehicle accidents with uninsured motorists. At the
time of their respective accidents, each claimant had purchased an automobile
insurance policy issued by either State Farm Mutual Automobile Insurance
Company or State Farm Fire & Casualty Company (collectively, “State Farm”)
that included both uninsured- and underinsured-motorist (“UM/UIM”) coverage
and medical payments (“Med Pay”) coverage in the same policy. Each claimant
submitted a request for payment of medical expenses under both the UM/UIM
and Med Pay coverages pursuant to the terms of their respective policies. 1
        {¶ 5} State Farm declined to pay medical expenses under the UM/UIM
coverage, asserting that such expenses were already paid or payable under the
Med Pay coverage of the same policy. Grace, Garcia, Ruffin, and Jones together


1. In its brief, State Farm asserts that Patricia Schwab’s complaint does not allege that she was
injured in an automobile accident involving an uninsured or underinsured motorist, that she
incurred medical expenses as a result of any accident, or that State Farm did not pay for any
damages she incurred in an accident. However, State Farm acknowledges that she claims to
represent a putative class of insureds who (1) paid separate premiums for UM/UIM coverage and
Med Pay coverage and/or (2) suffered bodily injury and incurred medical expenses for which State
Farm refused to pay under both coverages.




                                               2
                               January Term, 2009




filed a putative class action against State Farm, and Webb and Schwab each filed
individual putative class actions against State Farm. Each insured sought to
represent a class of persons composed of all residents of the state of Ohio who (1)
were insured persons under a policy of insurance issued by State Farm that
included UM/UIM coverage and Med Pay coverage, for which State Farm
charged separate premiums, (2) were insured persons under a policy of insurance
comprised of State Farm’s standard policy form or forms that included a
purported “non-duplication” clause, and (3) suffered a bodily injury for which
State Farm refused to provide medical payment benefits under both the UM/UIM
and Med Pay portions of the policy.
       {¶ 6} These underlying actions challenge the enforceability of the
nonduplication clauses set forth in State Farm automobile insurance policies,
which purportedly preclude payment pursuant to the UM/UIM coverage for
medical expenses that are paid or payable under the Med Pay coverage purchased
in the same policy.
       {¶ 7} The parties do not dispute that the declarations page of each policy
identified separate limits of coverage for UM/UIM and Med Pay coverage, or that
State Farm charged separate premiums for each of these coverages. Each of the
challenged policies contained an endorsement form 6083VV, or a substantially
identical form, containing the following “non-duplication” clause limiting the
UM/UIM coverage:
       {¶ 8} “Non-Duplication
       {¶ 9} “We will not pay under Uninsured Motor Vehicle Coverage any
medical expenses paid or payable under:
       {¶ 10} “(1) Medical Payments Coverage of this policy, or
       {¶ 11} “(2) The medical payments coverage, no fault coverage, personal
injury protection, or other similar coverage of any other motor vehicle policy.”
(Boldface sic.)



                                          3
                             SUPREME COURT OF OHIO




       {¶ 12} Each policy also contained a separate “non-duplication” clause
within the Med Pay portion of the policy, stating:
       {¶ 13} “Non-Duplication
       {¶ 14} “No person for whom medical expenses are payable under this
coverage shall recover more than once for the same medical expense under this or
similar vehicle insurance.” (Boldface and italics sic.)
       {¶ 15} Confronted with State Farm’s motions for judgment on the
pleadings alleging that the nonduplication clauses contained in the subject
insurance policies are valid and enforceable as a matter of law, the United States
district court certified the instant question of state law to this court pursuant to
Sup.Ct.Prac.R. XVIII. We accepted the certified question and agreed to answer it.
Grace v. State Farm Mut. Auto. Ins. Co., 121 Ohio St. 3d 1422, 2009-Ohio-1296,
903 N.E.2d 322.
                             Argument of the Parties
       {¶ 16} State Farm contends that R.C. 3937.18, as amended by
Am.Sub.S.B. No. 97 (“S.B. 97”), 149 Ohio Laws, Part I, 779, effective October
31, 2001, expressly permits insurers to insert exclusionary or limiting provisions
into the UM/UIM portion of their policies. State Farm recognizes that this court’s
decisions interpreting earlier versions of R.C. 3937.18 have held that such
exclusions violate public policy. But State Farm argues that S.B. 97 signals a
dramatic shift in public policy because it eliminates the statutorily mandated
offering of UM/UIM coverage, as well as the attendant public policy against
reducing such mandatory coverage, and expressly permits insurers to
contractually limit UM/UIM coverage. Accordingly, State Farm urges that the
certified question be answered in the affirmative.
       {¶ 17} The insureds, on the other hand, maintain that this court’s
decisions in Shearer v. Motorists Mut. Ins. Co. (1978), 53 Ohio St. 2d 1, 7 O.O.3d
1, 371 N.E.2d 210, Grange Mut. Cas. Co. v. Lindsey (1986), 22 Ohio St. 3d 153,




                                         4
                               January Term, 2009




22 OBR 228, 489 N.E.2d 281, and Berrios v. State Farm Ins. Co., 98 Ohio St. 3d
109, 2002-Ohio-7115, 781 N.E.2d 149, reflect a common law prohibition against
UM/UIM coverage setoff that survives the enactment of S.B. 97. Specifically,
they contend that these decisions stand for the proposition that insureds who pay
two separate premiums, one for medical payments coverage, and another for
uninsured-/underinsured-motorist coverage are entitled to collect benefits under
both coverages. Accordingly, they urge us to answer the certified question in the
negative.
       {¶ 18} We focus then on the narrow issue of whether R.C. 3937.18(I), as
amended by S.B. 97, permits an insurer to contractually preclude payment
pursuant to UM/UIM coverage for medical expenses that have previously been
paid or are payable under the medical payment coverage in the same policy.
       Interpretation of R.C. 3937.18 Prior to the Enactment of S.B. 97
       {¶ 19} Prior to the General Assembly’s 2001 enactment of S.B. 97, R.C.
3937.18 required insurers to offer UM/UIM coverage to all persons who obtained
motor vehicle liability insurance policies in Ohio. See, e.g., former R.C. 3937.18,
148 Ohio Laws, Part V, 11380. In construing this statutorily mandated offer of
coverage, we held that in the absence of an express rejection of that coverage by
the insured, the coverage arose by operation of law. See, e.g., Linko v. Indemn.
Ins. Co. of N. Am. (2000), 90 Ohio St. 3d 445, 449, 739 N.E.2d 338, citing Abate
v. Pioneer Mut. Cas. Co. (1970), 22 Ohio St. 2d 161, 51 O.O.2d 229, 258 N.E.2d
429, paragraph one of the syllabus.      Relying upon the mandatory nature of
UM/UIM coverage under earlier versions of R.C. 3937.18, this court has
previously rejected the efforts of insurers to contractually limit their liability
under the UM/UIM portions of their policies.
       {¶ 20} In Shearer v. Motorists Mut. Ins. Co., 53 Ohio St. 2d 1, 7 Ohio Op. 3d
1, 371 N.E.2d 210, we confronted a term in an insurance policy that permitted a
setoff from UM coverage of medical payments paid under another portion of the



                                        5
                                SUPREME COURT OF OHIO




policy. Noting that the purpose of R.C. 3937.18 was to provide the injured policy
holder the same recovery he would have received if the tortfeasor had insurance,
we disagreed. Quoting Bacchus v. Farmers Ins. Group Exchange (1970), 106
Ariz. 280, 283, 475 P.2d 264,2 we stated, “ ‘The fact that the motorist sees fit to
clothe himself with other insurance protection and pays a premium therefor —
such as medical payments — cannot alter the mandatory safeguards that the
Legislature considers necessary for the well-being of the citizen drivers of our
state. More particularly, a policy provision which the insured considers to be
additional protection and for which he pays a premium with such extra protection
in mind cannot be transposed by the insurer into a reduction of the mandatory
minimum coverage.’ ” Shearer, 53 Ohio St. 2d at 7-8, 7 O.O.3d 1, 371 N.E.2d
210. Thus, we held that “[t]he uninsured motorist coverage required to be offered
by R.C. 3937.18 in all automobile or vehicle liability policies issued in the state of
Ohio cannot be diluted or diminished by payments made to the insured pursuant
to the medical payment provision of the same contract of insurance.” Id. at
syllabus.
        {¶ 21} Next, we considered a policy term that provided an insurer a
contractual right of subrogation for payments made under the Med Pay portion of
an insurance policy. In Grange Mut. Cas. Co. v. Lindsey, 22 Ohio St. 3d 153, 22
OBR 228, 489 N.E.2d 281, we recognized that if enforced, a subrogation clause,
like the setoff provision at issue in Shearer, would permit an insurer to
contractually alter its insurance policy to escape all or part of its statutory
obligation to provide uninsured-motorist coverage. Thus, while recognizing that a
subrogation clause permits an insurer to pursue the tortfeasor for amounts paid to


2. The Supreme Court of Arizona later overruled Bacchus v. Farmers Ins. Group Exchange
(1970), 106 Ariz. 280, 475 P.2d 264, in Schultz v. Farmers Ins. Group of Cos. (1991), 167 Ariz.
148, 805 P.2d 381, holding that such endorsements may be enforced so long as they do not
deprive the insured of full recovery for his or her loss.




                                              6
                                 January Term, 2009




the insured, we held that to the extent that such clauses purported to permit an
insurer to set off payments it made to its insured for Med Pay coverage against
amounts due for UM coverage, they were “void as in derogation of the public
policy and purpose underlying R.C. 3937.18.” Id. at 155, 22 OBR 228, 489
N.E.2d 281.
        {¶ 22} Most recently, in Berrios v. State Farm Ins. Co., 98 Ohio St. 3d
109, 2002-Ohio-7115, 781 N.E.2d 149, we rejected an insurer’s efforts to enforce
a Med Pay subrogation clause against proceeds its insured received from the
tortfeasor. Recognizing the mandatory nature of both UM and UIM coverage
under former R.C. 3937.18 and the public policy favoring equal treatment of
automobile liability policyholders regardless of the tortfeasor’s status as an
insured, underinsured, or uninsured motorist, we concluded that our holdings in
Shearer and Lindsey applied equally to both UM and UIM coverage. Id. at ¶ 35-
38. Accordingly, we held that an insurer could not dilute the statutorily mandated
UIM coverage by setting off or subrogating payments made under the Med Pay
portion of its policy. Id. at ¶ 39, 43.
    Interpretation of R.C. 3937.18 Subsequent to the Enactment of S.B. 97
        {¶ 23} Subsequent to our decisions in Shearer and Lindsey, in 2001, the
General Assembly enacted S.B. 97, effecting comprehensive changes to Ohio’s
UM/UIM law.          Notably, the enactment eliminated the mandatory offer
requirement for UM/UIM coverage, and, consequently, the possibility that
UM/UIM coverage could arise by operation of law. See R.C. 3937.18(A) (the
insurer “may, but is not required to,” include UM/UIM coverage); S.B. 97,
Sections 3(B)(1), (2), and (4), 149 Ohio Laws, Part I, 779, 788.
        {¶ 24} Additionally, the bill amended former division (J) of R.C. 3937.18,
redesignating it as division (I), to provide: “Any policy of insurance that includes
uninsured motorist coverage, underinsured motorist coverage, or both uninsured
and underinsured motorist coverages may include terms and conditions that



                                          7
                              SUPREME COURT OF OHIO




preclude coverage for bodily injury or death suffered by an insured under
specified    circumstances,   including   but   not   limited   to   [certain   listed
circumstances].” (Emphasis added.) We recognize that none of the specified
circumstances include the circumstance in this case of an insurance carrier
precluding payment of medical expenses pursuant to UM/UIM coverage if they
were paid or are payable under Med Pay coverage.                However, it is the
nonexclusive language “including but not limited to” that is the focus of our
attention.
       {¶ 25} Our paramount concern in construing statutes is legislative intent.
Fisher v. Hasenjager, 116 Ohio St. 3d 53, 2007-Ohio-5589, 876 N.E.2d 546, ¶ 20;
State ex rel. Russo v. McDonnell, 110 Ohio St. 3d 144, 2006-Ohio-3459, 852
N.E.2d 145, ¶ 37; State ex rel. Musial v. N. Olmsted, 106 Ohio St. 3d 459, 2005-
Ohio-5521, 835 N.E.2d 1243, ¶ 23.         We consider the statutory language in
context, construing words and phrases in accordance with rules of grammar and
common usage. State ex rel. Stoll v. Logan Cty. Bd. of Elections, 117 Ohio St. 3d
76, 2008-Ohio-333, 881 N.E.2d 1214, ¶ 34. “When the language of a statute is
plain and unambiguous and conveys a clear and definite meaning, there is no need
for this court to apply the rules of statutory interpretation.” Symmes Twp. Bd. of
Trustees v. Smyth (2000), 87 Ohio St. 3d 549, 553, 721 N.E.2d 1057.
       {¶ 26} While S.B. 97 does not expressly state the General Assembly’s
intent to supersede our holdings in Shearer or Lindsey, it did eliminate the
statutory obligation of a carrier to offer UM/UIM coverage, which was the basis
of those holdings. Moreover, the legislature broadened the circumstances under
which a carrier may preclude coverage for bodily injury or death suffered by an
insured, and it expressed its intent to do so by incorporating the phrase “including
but not limited to” when referring to the circumstances under which coverage may
be precluded.




                                          8
                               January Term, 2009




       {¶ 27} We have previously recognized that the phrase “including but not
limited to” “denotes a nonexclusive list” of examples. Moore v. Lorain Metro.
Hous. Auth., 121 Ohio St. 3d 455, 2009-Ohio-1250, 905 N.E.2d 606, ¶ 24;
Colbert v. Cleveland, 99 Ohio St. 3d 215, 2003-Ohio-3319, 790 N.E.2d 781, ¶14,
citing State v. Thompson (2001), 92 Ohio St. 3d 584, 588, 752 N.E.2d 276, and
State v. Lozano (2001), 90 Ohio St. 3d 560, 562, 740 N.E.2d 273. Thus, the list of
circumstances set forth in R.C. 3937.18(I)(1) through (5), in which an insurer may
preclude UM/UIM coverage for bodily injury is nonexhaustive.
       {¶ 28} This provision is different from the prior version of R.C.
3937.18(J), which restricted insurers to precluding UM/UIM coverage for bodily
injury in only three circumstances and did not contain the “including but not
limited to” language. 2000 Sub.S.B. No. 267, 148 Ohio Laws, Part V, 11380,
effective September 21, 2000. As we recognized in Snyder v. Am. Family Ins.
Co., 114 Ohio St. 3d 239, 2007-Ohio-4004, 871 N.E.2d 574, ¶15, “the 2001 statute
for the first time permits policies with uninsured-motorist coverage to limit or
exclude coverage under circumstances that are specified in the policy even if
those circumstances are not also specified in the statute” and “provide[s] insurers
considerable flexibility in devising specific restrictions on any offered uninsured-
or underinsured-motorist coverage.” Therefore, our precedent construing earlier
versions of R.C. 3937.18 based upon the statutory duty imposed on insurance
carriers to provide UM/UIM coverage has been superseded by the plain language
of the amended statute, which now permits insurance providers to include terms
and conditions in their policies that preclude UM/UIM coverage for bodily injury
or death suffered by an insured.
       {¶ 29} The uncodified language of S.B. 97 supports this conclusion. In
Section 3(B)(3) of S.B. 97, the General Assembly expressed the public policy of
this state to not only eliminate the mandatory offer of UM/UIM coverage, but also
to permit insurers to incorporate exclusionary or limiting provisions in their



                                         9
                            SUPREME COURT OF OHIO




UM/UIM coverages. 149 Ohio Laws, Part I, 788. Thus, based on express
legislative intent, insurers may now include terms and conditions in their policies
to limit or exclude UM/UIM coverage.
       {¶ 30} Seven appellate districts that have considered the S.B. 97 version
of R.C. 3937.18(I) have held that it permits insurers to include limitations and
exclusionary clauses in the UM portion of their policies. See Shenyey v. Glasgow,
Cuyahoga App. No. 91713, 2009-Ohio-1366; Bousquet v. State Auto Ins. Co.,
Cuyahoga App. No. 89601, 2008-Ohio-922; O’Connor-Junke v. Estate of Junke,
Cuyahoga App. No. 91225, 2008-Ohio-5874; Calhoun v. Harner, Allen App. No.
1-06-97, 2008-Ohio-1141; Lawrence v. Lawrence, Coshocton App. No. 06-CA-
14, 2007-Ohio-4634; Wertz v. Wertz, Huron App. No. H-06-036, 2007-Ohio-
4605; Howard v. Howard, Pike App. No. 06CA755, 2007-Ohio-3940; Green v.
Westfield Natl. Ins. Co., Medina App. No. 06CA25-M, 2006-Ohio-5057; Kelly v.
Auto-Owners Ins. Co., Hamilton App. No. C-050450, 2006-Ohio-3599.
       {¶ 31} One decision of the Fifth District Court of Appeals, however,
reached the opposite conclusion. In Wayne Mut. Ins. Co. v. Bradley, Stark App.
No. 2005CA00200, 2006-Ohio-1517, the court held that an insurer cannot set off
payments made under the Med Pay coverage from UM coverage if it treats the
coverages as separate and charges separate premiums for them. Id. at ¶ 35-36.
The dispute in Bradley arose from a 2004 automobile accident and involved an
insurance policy governed by the S.B. 97 version of R.C. 3937.18. Nonetheless,
the court in Bradley relied upon our holdings in Shearer, Lindsey, and Berrios, all
of which construe the pre-S.B. 97 version of the statute, and never addressed the
impact of the changes effectuated by S.B. 97.
       {¶ 32} We reject the further contention of the insureds that language in
the current version of R.C. 3937.18(F) – permitting insurers to include terms and
conditions in their policies that preclude stacking of any and all UM/UIM




                                        10
                                January Term, 2009




coverages “without regard to any premiums involved” – requires a different
result.
          {¶ 33} The General Assembly originally enacted R.C. 3937.18(F) in
response to our decision in Savoie v. Grange Mut. Ins. Co. (1993), 67 Ohio St. 3d
500, 620 N.E.2d 809.        In Savoie, we held that insurers could contractually
preclude the intrafamily stacking of UM/UIM coverage limits of policies
purchased by family members living in the same household, but could not
contractually preclude the interfamily stacking of UM/UIM coverage limits of
policies purchased by two or more people who were not members of the same
household. Id. at paragraph two of the syllabus. We concluded in Savoie that it
would be unconscionable to permit insurers to avoid payment of the full policy
limits on two unrelated policies for which the insureds paid the full premiums. Id.
at 507, 620 N.E.2d 809.
          {¶ 34} Expressing its intention to supersede our decision in Savoie, the
General Assembly enacted Am.Sub.S.B. No. 20, 145 Ohio Laws, Part I, 204,
effective October 20, 1994. See Section 9 of the bill, 145 Ohio Laws, Part I, 238.
S.B. 20 amended former R.C. 3937.18(G)3 to permit the inclusion of terms and
conditions precluding “any and all stacking” of UM/UIM coverages, “without
regard to any premiums involved,” including but not limited to intrafamily and
interfamily stacking. Id. at 211-212. The language of that amendment supported
the General Assembly’s intention to permit insurers to limit both forms of
stacking.
          {¶ 35} Unlike the situation that obtained when the General Assembly
enacted S.B. 20, the facts and circumstances surrounding the enactment of S.B. 97
and the language used by the General Assembly in R.C. 3937.18(I) broadly




3. Now R.C. 3937.18(F).




                                         11
                            SUPREME COURT OF OHIO




permit insurance carriers to limit or exclude UM/UIM coverage in their policies
and make no distinction on the basis of premiums paid.
       {¶ 36} Based upon the foregoing, we hold that R.C. 3937.18(I), as
amended by S.B. 97, permits an insurer to limit coverage so as to preclude
payment pursuant to UM/UIM coverage for medical expenses that have
previously been paid or are payable under the medical payment coverage in the
same policy.
       {¶ 37} Accordingly, we answer the certified question of state law in the
affirmative.
                                                            Judgment accordingly.
       MOYER, C.J., and LUNDBERG STRATTON, O’CONNOR, LANZINGER, and
CUPP, JJ., concur.
       PFEIFER, J., concurs separately.
                              __________________
       PFEIFER, J., concurring.
       {¶ 38} The certified question in this case is: “Does Ohio Revised Code
Section 3937.18, as amended in 2001 by S.B. 97 (effective October 31, 2001),
permit insurers to include an express limitation of coverage in an automobile
insurance policy that precludes payments made under Uninsured/Underinsured
Motorist coverage for medical expenses that are paid or payable under the
Medical Payments coverage purchased in the same policy?” Based on my reading
of R.C. 3937.18, in particular subsection (I), and the analysis contained in the
majority opinion, the answer to the certified question must be yes.
       {¶ 39} I write separately to emphasize that Shearer v. Motorists Mut. Ins.
Co. (1978), 53 Ohio St. 2d 1, 7 O.O.3d 1, 371 N.E.2d 210; Grange Mut. Cas. Co.
v. Lindsey (1986), 22 Ohio St. 3d 153, 22 OBR 228, 489 N.E.2d 281; and Berrios
v. State Farm Ins. Co., 98 Ohio St. 3d 109, 2002-Ohio-7115, 781 N.E.2d 149,
remain good law, having been neither overturned by this case nor superseded by




                                          12
                               January Term, 2009




S.B. 97. Nevertheless, it is quite clear that the General Assembly has abandoned
the public policy upon which those three cases were based.
        {¶ 40} I cannot say with confidence that the State Farm policy in this case
is contrary to public policy or goes beyond what the General Assembly intended
to allow. Furthermore, based on the policy language in this case, the exclusion
does not present a gap in coverage. See Clark v. Scarpelli (2001), 91 Ohio St. 3d
271, 276, 744 N.E.2d 719 (the purpose of uninsured-motorist coverage is to
eliminate gaps in coverage that could occur because the tortfeasor is uninsured or
underinsured). An exclusion that creates a gap in coverage would be contrary to
public policy, and nothing in the statutory scheme indicates that by enacting R.C.
3937.18(I), the General Assembly intended to abandon its policy against such
gaps.
                              __________________
        Baker & Hostetler, L.L.P., Rodger L. Eckelberry, Michael K. Farrell,
Mark A. Johnson, and Robert J. Tucker, for petitioners.
        Kisling, Nestico & Redick, L.L.C., Gary W. Kisling, Alberto R. Nestico,
Robert W. Redick, and Thomas Vasvari; and Feazell & Tighe, L.L.P., and Austin
Tighe, for respondent Angela Webb.
        Seaman Garson, L.L.C., James DeRoche, and David H. Krause; and Law
Offices of Glenn D. Feagan and Glenn D. Feagan, for respondents Laura Grace,
Elizabeth Garcia, Ladon Ruffin, and Dorian Jones.
        Dworken & Bernstein Co., L.P.A., Patrick J. Perotti, and Nicole T.
Fiorelli; and Schottenstein Law Offices and Edwin E. Schottenstein, for
respondent Patricia Schwab.
                            ______________________




                                        13